This action was begun in Cuyahoga Common Pleas by Featherstone, based upon a finding for the recovery of public money made by the Bureau of Inspection and Supervision of Public Offices, brought under 286 et seq. GC. In the answer of the Board it was admitted that the said report contained a finding for recovery and admitted that the defendant received the amount claimed in the petition, but denied that the same was paid illegally. The sole question presented, therefore in the case is one of law. .
In the answer of Featherstone it is alleged that he was appointed Clerk \f the Board of Education of West Park, (now Cleveland) City School District, January 5, 1920, for two years, and that, at the same meeting, compensation as Clerk was fired at $1,000 per year. It was alleged also by defendant that it was the understanding between said Board and himself that his duties would require only part of his time, and that later his duties became so heavy as to require much more time than formerly, and his compensation was increased to $150 per month. The City of Cleveland contends that the allegation of the answer are insufficient in law.
The Common Pleas overruled a demurrer to the answer and entered judgment for defendant and the Court of Appeals affirmed this judgment.
Plaintiff in error claims there is prejudicial error in the judgment of the Court of Appeals in this, to wit:
(a) The judgment of the Court of Appeals is contrary to law in that it holds the decision in the case of State ex rel. Clark v. Cook, 103 OS. 465, does not apply to the instant case.
(b) The judgment of the Court of Appeals is contrary to law in that it holds that a clerk-treasurer of a board of education is not a public officer.
(c) The judgment of the Court of’Appeals is contrary to law in that it follows the rule enunciated in State v. Fronzier, 77 OS. 7, and refuses to follow the law laid down in State ex rel. v. Maharray, 97 OS. 272.